Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES Coca-Cola Bottling Co. Consolidated Ratio of Earnings to Fixed Charges Second Quarter First Half (In Thousands, Except Ratios) Computation of Earnings: Income before income taxes $ Add: Interest expense Amortization of debt premium/discount and expenses Interest portion of rent expense Earnings as adjusted $ Computation of Fixed Charges: Interest expense $ Capitalized interest 72 Amortization of debt premium/discount and expenses Interest portion of rent expense Fixed charges $ Ratio of Earnings to Fixed Charges
